Case 3:16-cv-01248-MMH-PDB Document 76 Filed 07/08/19 Page 1 of 2 PageID 749




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA



 UNITED STATES OF AMERICA,              )
                                        )                 Case No. 3:16-cv-01248-MMH-PDB
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 ROBERT SCHOENFELD, a distributee of    )
 the ESTATE OF STEVEN SCHOENFELD,       )
                                        )
          Defendants.                   )
 _______________________________________)


                  LIMITED CONSENT TO MAGISTRATE JURISDICTION

         The parties jointly consent to the jurisdiction of the Magistrate Judge for the limited

purpose of jury selection. The parties understand that the District Court will preside over the

trial.

Dated: July 8, 2019
                                               RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General
                                               Tax Division

                                               /s/ Kari A.R. Powell
                                               KARI A.R. POWELL
                                               ROBERT S. SILVERBLATT
                                               Trial Attorneys, Tax Division
                                               U.S. Department of Justice
                                               P.O. Box 14198
                                               Washington, D.C. 20044
                                               202-514-6068 (v)
                                               202-514-4963 (f)
                                               Kari.Powell@usdoj.gov
                                               Robert.S.Silverblatt@usdoj.gov

                                               /s/ Harris L. Bonnette, Jr.
                                               HARRIS L. BONNETTE, JR.
Case 3:16-cv-01248-MMH-PDB Document 76 Filed 07/08/19 Page 2 of 2 PageID 750



                                            Florida Bar No. 846740
                                            Fisher, Tousey, Leas & Ball, P.A.
                                            501 Riverside Ave., Suite 600
                                            Jacksonville, Florida 32202
                                            904-356-2600 (v)
                                            904-355-0233 (f)
                                            hbonnette@fishertousey.com




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing has been electronically filed this 8th day of
July, 2019 with the Court via CM/ECF, which will serve an electronic copy on all counsel of
record.

                                                   s/ Kari A.R. Powell
                                                   KARI A.R. POWELL
                                                   Trial Attorney
